DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/24/2020 has been entered. Claims 1-2, 4-13, and 15-20 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2, and 4-5 have been considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, the references Alexander and Youker are analogous, combinable, and teach all recited features of the limitations, “in the charging mode, the rechargeable battery supplies power directly to the battery camera while receiving power from the gateway through the connector; 
in the normal mode, the non-rechargeable battery supplies power directly to the battery camera; and 
when the connector is disconnected from the gateway and a battery charge level of the rechargeable battery is less than a reference charge level, the non-rechargeable battery supplies power to the battery camera.”
In another embodiment, the portable endoscope 1200 may include a port (not shown) for recharging the battery 1208 without removing the battery 1208 from the case 1201. Similarly, the portable endoscope 1200 may be configured to function in a wireless or wired state. For example, the portable endoscope 1200 may be connected directly to the computing device 1214 utilizing a cable, bus, wire, or connector, such as a micro-USB to USB connector for communicating video content.” Therefore Alexander teaches connected and disconnected modes of operation and “in the charging mode, the rechargeable battery supplies power directly to the battery camera while receiving power from the gateway through the connector;”
Youker describes a device with a chargeable and non-chargeable battery that relates to the charging and non charging states of the battery. Paragraph 71-72 of the specification cites, “In one embodiment, non-rechargeable battery 230 is used as the main energy source, and rechargeable battery 232 is used as a supplemental or back-up energy source. When the energy level of non-rechargeable battery 230 is above a predetermined threshold, battery switch 1266 provides electrical connection between non-rechargeable battery 230 and the powered circuits including feature circuit 222 and implant telemetry circuit 224. When the energy level of non-rechargeable battery 230 is not above the predetermined threshold, battery switch 1266 provides electrical connection between rechargeable battery 232 and the powered circuits. 
In an alternative embodiment, rechargeable battery 232 is used as the main energy source, and non-rechargeable battery 230 is used as a supplemental or back-up energy source. When the energy level of rechargeable battery 232 is above a predetermined threshold, battery switch 1266 provides electrical connection between rechargeable battery 232 and the powered circuits including feature circuit 222 and implant telemetry circuit 224. When the energy level of the rechargeable battery is not above the predetermined threshold, battery switch 1266 provides electrical connection between non-rechargeable battery 230 and the powered circuits.” Therefore Youker teaches “in the normal mode, the non-rechargeable battery supplies power directly to the battery camera; and 
when the connector is disconnected from the gateway and a battery charge level of the rechargeable battery is less than a reference charge level, the non-rechargeable battery supplies power to the battery camera.”
All of the above references are analogous in the field of battery and power operation as they pertain to environments that consider both charging and non charging states. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Youker regarding chargeable vs nonchargeable battery threshold level detection and operation in a non-connected state would be able to be combined with the teaching of Alexander regarding a difference in operation between the charging and non charging states, so that during the non charging state, when the rechargeable battery charge is less than a threshold, the non-rechargeable battery supplies power to the camera. While Youker is directed towards a medical device, its teachings are analogous to Alexander in that the device of Youker operates in modes where there are charging and non charging states, and would be able to be combined with the charging and non charging states of Alexander. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 6-13, and 15-20 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US 20160027269) (hereinafter Trundle) in view of Kuo et al. (US 20090051769) (hereinafter Kuo), further in view of Alexander et al. (US 20130096382) (hereinafter Alexander), further in view of Okazaki et al. (US 20120189265) (hereinafter Okazaki), further in view of Youker et al. (US 20070150019) (hereinafter Youker).
Regarding claim 1, Trundle teaches a surveillance system comprising a battery camera and a gateway (see Trundle paragraph 14), wherein the battery camera comprises:
a battery configured to supply power to the battery camera (see Trundle paragraph 14 regarding battery); 
a camera module configured to capture a surveillance area to acquire images (see Trundle paragraph 14 regarding camera); 
a network communication device configured to communicate with the gateway (see Trundle paragraph 20 regarding wireless communication protocol i/o port to gateway); and 
the camera module discontinuously transmits the images to the gateway through the network communication device (see Trundle paragraph 21 and 22 regarding sleep mode operation, motion detection to trigger image capture, and decision to transmit image to gateway).
However, Trundle does not explicitly teach a connector or charging vs normal modes as needed for the limitations of claim 1. 
Kuo, in a similar field of endeavor, teaches a connector configured to directly connect to the gateway (see Kuo paragraph 26 regarding wired cable communication protocol between camera and gateway);
wherein: 
the camera module continuously transmits the images to the gateway through the connector (see Kuo paragraph 30 regarding continuous transmission of signal to router for display);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Trundle to include the teaching of Kuo by incorporating the dual connector vs wireless functionality of Kuo into the system of Trundle. One of ordinary skill would recognize that incorporating the compatibility of wired systems into a system of wired surveillance could be achieved without undue experimentation.

However, the combination of Trundle and Kuo does not explicitly teach charging mode vs normal mode as needed for the limitations of claim 1. 
Alexander, in a similar field of endeavor, teaches a processor configured to allow the battery camera to operate in a charging mode when the connector is connected to the gateway and allow the battery camera to operate in a normal mode when the connector is disconnected from the gateway (see Alexander paragraph 38 regarding utilizing imaging device in a wired or wireless mode- not mutually exclusive, where camera is powered through the wire or cable), 
wherein: 
in the charging mode, the battery receives power from the gateway through the connector (see Alexander paragraph 38 regarding camera powered through the wire or cable to externally connected transmitter); and
in the normal mode (see Alexander citation above regarding wired charging mode, and wireless normal mode) [the system functions according to the parameters of normal mode]
in the charging mode (see Alexander citation above regarding wired charging mode, and wireless normal mode), [the system functions otherwise according to the parameters of charging mode]
in the charging mode, the rechargeable battery supplies power directly to the battery camera while receiving power from the gateway through the connector (see Alexander paragraph 118 regarding states of operation and powering in charging mode, which would make obvious the powering of camera while charging battery).

One would be motivated to combine these teachings in order to provide for the portability and mobility of the device (see Alexander paragraph 38).
However, the combination of Trundle, Kuo, and Alexander does not explicitly teach high vs low image quality as needed for the limitations of claim 1. 
Okazaki, in a similar field of endeavor, teaches wherein: 
In the [one] mode, the camera module acquires relatively high-quality images (see Okazaki paragraph 54 regarding different modes of recording based on determination of mode change conditions, including high quality mode); 
In the [alternative] mode, the camera module acquires relatively low-quality images (see Okazaki paragraph 54 regarding different modes of recording based on determination of mode change conditions, including low quality mode); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle, Kuo, and Alexander to include the teaching of Okazaki by incorporating the high vs low image quality modes into the respective modes of Alexander.
One would be motivated to combine these teachings in order to reduce the load on the processor (see Okazaki paragraph 54).
However, the combination of Trundle, Kuo, Alexander, and Okazaki does not explicitly a battery arrangement as needed for the limitations of claim 1. 
and the battery comprises a rechargeable battery and a non-rechargeable battery (see Youker paragraph 71 regarding non-rechargeable and rechargeable battery);
in the normal mode, the non-rechargeable battery supplies power directly to the battery camera (see Youker paragraph 71 regarding non-rechargeable as a primary direct main energy source in a switchable configuration); and 
when the connector is disconnected from the gateway and a battery charge level of the rechargeable battery is less than a reference charge level, the non-rechargeable battery supplies power to the battery camera (see Youker paragraph 71-72 regarding primary non-rechargeable and rechargeable battery sources where either one may be a primary or secondary energy source and switches between them depend on the batteries' energy levels against a threshold- this includes the case where the rechargeable battery falls below a threshold so that the non-rechargeable battery becomes the power source).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle, Kuo, Alexander, and Okazaki to include the teaching of Youker by incorporating the battery power processing of Youker into the combination. While Youker is directed towards a medical device, its teachings are analogous to the combination in that the device of Youker operates in modes where there are charging and non charging states, and would be able to be combined with the charging and non charging states of the combination.
One would be motivated to combine these teachings in order to provide methods and systems for powering devices using rechargeable batteries (see Youker paragraph 2).
Regarding claim 2, the combination of Trundle, Kuo, Alexander, Okazaki, and Youker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, and Youker teaches further comprising a sensor configured to detect an event (see Trundle paragraph 39 regarding motion sensor built into camera), 
wherein:
in the charging mode, the camera module transmits the images to the gateway in real-time streaming (see Kuo paragraph 27 regarding process of image capture directly and sequentially to router, which is understood to comprise real-time streaming- combination, this may occur during the charging mode of Alexander); and
in the normal mode, the camera module transmits the images to the gateway only when the event is detected by the sensor (see Trundle paragraph 21 and 22 regarding decision to transmit image to gateway- in combination, this may occur during the normal mode of Alexander).
One would be motivated to combine these teachings in order to provide a method and system for remote monitoring and surveillance (see Kuo paragraph 3) and provide for the portability and mobility of the device (see Alexander paragraph 38).
Regarding claim 4, the combination of Trundle, Kuo, Alexander, Okazaki, and Youker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, and Youker teaches at least one of a frame rate, a resolution, and a bit rate of the relatively high-quality images is higher than that of the relatively low-quality images (see Okazaki paragraph 54 regarding frame rate difference between high and low quality mode).

Regarding claim 5, the combination of Trundle, Kuo, Alexander, Okazaki, and Youker teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, and Youker teaches wherein the connector comprises a magnet, and the connector is directly connected to the gateway by an attractive force between the magnet and a magnet included in the gateway (see Alexander paragraph 119 regarding magnetic leads and connections between camera and computing device- in combination, this may provide magnetic leads connecting the gateway and connector).
One would be motivated to combine these teachings in order to provide for the portability and mobility of the device (see Alexander paragraph 38).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US 20160027269) (hereinafter Trundle) in view of Kuo et al. (US 20090051769) (hereinafter Kuo), further in view of Alexander et al. (US 20130096382) (hereinafter Alexander), further in view of Okazaki et al. (US 20120189265) (hereinafter Okazaki), further in view of Inage et al. (US 20100279532) (hereinafter Inage), further in view of Cauwels et al. (US 20040203508) (hereinafter Cauwels).
Regarding claim 6, Trundle teaches a surveillance system comprising a battery camera and a gateway (see Trundle paragraph 14), wherein the gateway comprises:
a memory (see Trundle paragraph 27 and figure 1);
a network communication device configured to communicate with the battery camera (see Trundle paragraph 25); and
wherein:
the memory discontinuously receives the images from the battery camera through the network communication device and stores the received images (see Trundle paragraph 21 and 22 regarding sleep mode operation, motion detection to trigger image capture, and decision to transmit image to gateway).
However, Trundle does not explicitly teach a connector or charging vs normal modes as needed for the limitations of claim 6. 
Kuo, in a similar field of endeavor, teaches wherein:
the [gateway] continuously receives images from the battery camera through the connector (see Kuo paragraph 27 regarding process of image capture directly and sequentially to router, which is understood to comprise continuous streaming).
real-time streaming therein (see Kuo paragraph 27 regarding process of image capture directly and sequentially to router, which is understood to comprise real-time streaming), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Trundle to include the teaching of Kuo by incorporating the dual connector vs wireless functionality of Kuo into the system of Trundle. One of ordinary skill would recognize that incorporating the compatibility of wired systems into a system of wired surveillance could be achieved without undue experimentation.
One would be motivated to combine these teachings in order to provide a method and system for remote monitoring and surveillance (see Kuo paragraph 3). 
However, the combination of Trundle and Kuo does not explicitly teach charging mode vs normal mode as needed for the limitations of claim 6. 
a charging module configured to supply power to the outside (see Alexander paragraph 118 regarding states of operation and powering in charging mode); 
a connector configured to directly connect to the battery camera (see Alexander paragraph 118 regarding connectors between camera and battery);    
a processor configured to allow the gateway to operate in a charging mode when the connector is connected to the battery camera and allow the gateway to operate in a normal mode when the connector is disconnected from the battery camera (see Alexander paragraph 38 regarding utilizing imaging device in a wired or wireless mode- not mutually exclusive, where camera is powered through the wire or cable and paragraph 118 regarding states of operation and powering in charging mode), 
wherein:
in the charging mode, the charging module supplies power to the battery camera through the connector (see Alexander paragraph 38 regarding utilizing imaging device in a wired or wireless mode- not mutually exclusive, where camera is powered through the wire or cable and paragraph 118 regarding states of operation and powering in charging mode), and the memory stores the received images (see Alexander paragraph 113 regarding memory for storing video content); and 
in the normal mode (see Alexander citation above regarding wired charging mode, and wireless normal mode) [the system functions according to the parameters of normal mode].
wherein: 
in the charging mode, the memory stores the images received through the connector (see Alexander paragraph 113 regarding memory for storing video content) 

One would be motivated to combine these teachings in order to provide for the portability and mobility of the device (see Alexander paragraph 38).
However, the combination of Trundle, Kuo, and Alexander does not explicitly teach high vs low quality as needed for the limitations of claim 6. 
Okazaki, in a similar field of endeavor, teaches wherein: 
in the [one] mode, the images are relatively high-quality images (see Okazaki paragraph 54 regarding different modes of recording based on determination of mode change conditions, including high quality mode);
in the [alternate] mode, the images are relatively low-quality images (see Okazaki paragraph 54 regarding different modes of recording based on determination of mode change conditions, including low quality mode); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle, Kuo, and Alexander to include the teaching of Okazaki by incorporating the high vs low image quality modes into the respective modes of Alexander.
One would be motivated to combine these teachings in order to reduce the load on the processor (see Okazaki paragraph 54).
However, the combination of Trundle, Kuo, Alexander, and Okazaki does not explicitly teach a magnetic connector as needed for the limitations of claim 6. 
the connector comprises a first pair of magnets, and the connector is directly connected to the battery camera by an attractive force between the first pair of magnets and a second pair of magnets included in the battery camera (see Inage paragraph 77 and figure 5b regarding first and second opposing magnet pairs in a connector scheme for transmitting power- in combination, these magnets may be applied to the connector of Alexander during charging mode);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle, Kuo, Alexander, and Okazaki to include the teaching of Inage by incorporating the connector arrangement and system process of Inage into the gateway and battery camera charging arrangement of process of the combination. While Inage is directed to a broader set of power systems and controls, its teachings are analogous to the combination in the connections made for power supply, and connectivity between a device and system control. 
One would be motivated to combine these teachings in order to provide teachings related to connections to a power supply (see Inage paragraph 2).
However, the combination of Trundle, Kuo, Alexander, Okazaki, and Inage does not explicitly teach a connection notification as needed for the limitations of claim 6. 
Cauwels, in a similar field of endeavor, teaches the battery camera is configured to output a notification when the connector is directly connected to the battery camera; the alarm is output in the form of a signaling sound representing whether the connector and the battery camera are appropriately connected (see Cauwels paragraph 3 regarding a sound produced when a charger is connected with a mobile device- in combination with Trundle, the battery camera may produce a sound when connected with a charger)

One would be motivated to combine these teachings in order to provide teachings related to charging systems (see Cauwels paragraph 3).
Regarding claim 13, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, and Cauwels teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, and Cauwels teaches at least one of a frame rate, a resolution, and a bit rate of the relatively high-quality images is higher than that of the relatively low-quality images (see Okazaki paragraph 54 regarding frame rate difference between high and low quality mode). 
One would be motivated to combine these teachings in order to reduce the load on the processor (see Okazaki paragraph 54).
Claims 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trundle et al. (US 20160027269) (hereinafter Trundle) in view of Kuo et al. (US 20090051769) (hereinafter Kuo), further in view of Alexander et al. (US 20130096382) (hereinafter Alexander), and further in view of Okazaki et al. (US 20120189265) (hereinafter Okazaki), further in view of Inage et al. (US 20100279532) (hereinafter Inage), further in view of Cauwels et al. (US 20040203508) (hereinafter Cauwels), and further in view of Mars et al. (US 20080055409) (hereinafter Mars).
Regarding claim 7, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, and Cauwels teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
However, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, and Cauwels does not explicitly teach the panning method as needed for the limitations of claim 7. 
Mars, in a similar field of endeavor, teaches further comprising a panning module configured to rotate from side to side (see Mars paragraph 2 regarding arc panning), 
wherein the processor activates the panning module in the charging mode (see Mars paragraph 2 regarding operator selectable automatic pan modes- in combination, this may occur during the charging mode of Alexander).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle, Kuo, Alexander, Okazaki, Inage, and Cauwels to include the teaching of Mars by incorporating the panning mode of Mars into the charging mode of the combination.
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).
Regarding claim 8, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
wherein the processor rotates the panning module at a predetermined speed (see Mars paragraph 2 regarding panning at a fixed speed).
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).
Regarding claim 9, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed. 
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches wherein the processor rotates the panning module according to a control signal received through the network communication device (see Mars paragraph 2 regarding operator selectable automatic pan modes).
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).
Regarding claim 10, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed. 
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches wherein the control signal is an event detection signal of the battery camera (see Trundle paragraph 21 and 22 regarding sleep mode operation, motion detection to trigger image capture).
Regarding claim 11, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed. 
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches wherein the network communication device communicates with an internal network device different from the battery camera, and the control signal is an event detection signal of the internal network device (see Trundle paragraph 36 and 39 regarding other event detection sensors in the network that may trigger capture of images).
Regarding claim 12, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches the network communication device communicates with a user terminal through an external network (see Trundle paragraph 44 and figure 2 regarding user devices over network); and 
the control signal is a signal corresponding to a user input of the user terminal (see Mars paragraph 2 regarding operator selectable automatic pan modes).
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).
Regarding claim 15, Trundle teaches a method of operating a surveillance system comprising a battery camera and a gateway (see Trundle paragraph 14).
However, Trundle does not explicitly teach a connector, charging vs normal modes, or panning modes as needed for the limitations of claim 15. 
connecting a first connector of the battery camera to a second connector of the gateway (see Kuo paragraph 26 regarding wired cable communication protocol between camera and gateway);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Trundle to include the teaching of Kuo by incorporating the dual connector vs wireless functionality of Kuo into the system of Trundle. One of ordinary skill would recognize that incorporating the compatibility of wired systems into a system of wired surveillance could be achieved without undue experimentation.
One would be motivated to combine these teachings in order to provide a method and system for remote monitoring and surveillance (see Kuo paragraph 3). 
However, the combination of Trundle and Kuo does not explicitly teach charging mode vs normal mode, or panning modes as needed for the limitations of claim 15. 
Alexander, in a similar field of endeavor, teaches operating the battery camera and the gateway in a charging mode (see Alexander paragraph 38 regarding utilizing imaging device in a wired or wireless mode- not mutually exclusive, where camera is powered through the wire or cable);    
disconnecting the first connector from the second connector (see Alexander paragraph 38 regarding utilizing imaging device in a wired or wireless mode- not mutually exclusive, where camera is powered through the wire or cable); and 
operating the battery camera and the gateway in a normal mode (see Alexander paragraph 38 regarding utilizing imaging device in a wired or wireless mode- not mutually exclusive, where camera is powered through the wire or cable), 
wherein: 
in the charging mode, power is supplied from the gateway to the battery camera through the first connector and the second connector (see Alexander paragraph 118 regarding states of operation and powering in charging mode), 
in the normal mode (see Alexander citation above regarding wired charging mode, and wireless normal mode) [the system functions according to the parameters of normal mode]. in the charging mode (see Alexander citation above regarding wired charging mode, and wireless normal mode), [the system functions according to the parameters of charging mode]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle and Kuo to include the teaching of Alexander by incorporating the ability to switch between wired or wireless mode, where the functionality of the device changes depending on whether the device is in either mode. 
One would be motivated to combine these teachings in order to provide for the portability and mobility of the device (see Alexander paragraph 38).
However, the combination of Trundle, Kuo, and Alexander does not explicitly teach high vs low image quality as needed for the limitations of claim 15. 
Okazaki, in a similar field of endeavor, teaches wherein: 
In the [one] mode, the camera module acquires relatively high-quality images (see Okazaki paragraph 54 regarding different modes of recording based on determination of mode change conditions, including high quality mode); 
In the [alternative] mode, the camera module acquires relatively low-quality images (see Okazaki paragraph 54 regarding different modes of recording based on determination of mode change conditions, including low quality mode); and 

One would be motivated to combine these teachings in order to reduce the load on the processor (see Okazaki paragraph 54).
However, the combination of Trundle, Kuo, Alexander, and Okazaki does not explicitly teach a magnetic connecter as needed for the limitations of claim 15. 
Inage, in a similar field of endeavor, teaches the first connector comprises a first pair of magnets and the second connector comprises a second pair of magnets, and the first connector is directly connected to the second connector by an attractive force between the first pair of magnets and a second pair of magnets (see Inage paragraph 77 and figure 5b regarding first and second opposing magnet pairs in a connector scheme for transmitting power- in combination, these magnets may be applied to the connector of Alexander during charging mode); and 
the battery camera is configured to output a notification when the first connector is directly connected to the second connector (see Inage figure 7, paragraph 94 regarding distribution connection system, paragraph 105 regarding information breaker, and paragraph 112 regarding entry packets and state variation notification flag, taken together is broadly interpreted as teachings of a notification of connection of a device to the power system- in combination, this may be applied to the connection of a battery camera to a gateway so that state is detected and notification is output).

One would be motivated to combine these teachings in order to provide teachings related to connections to a power supply (see Inage paragraph 2)
However, the combination of Trundle, Kuo, Alexander, Okazaki, and Inage does not explicitly teach panning modes as needed for the limitations of claim 15. 
Mars, in a similar field of endeavor, teaches in [one] mode, a panning module of the gateway is activated (see Mars paragraph 2 regarding operator selectable automatic pan modes); and 
In an [alternative] mode the panning module of the gateway is deactivated (see Mars paragraph 2 regarding operator stopping continuous panning, and operator selectable automatic pan modes, which renders obvious automatic pan modes where panning does not occur).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle, Kuo, Alexander, Okazaki, Inage, and Cauwels to include the teaching of Mars by incorporating the panning mode of Mars into the charging mode of the combination.
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).

Cauwels, in a similar field of endeavor, teaches the battery camera is configured to output a notification when the first connector is directly connected to the second connector; the alarm is output in the form of a signaling sound representing whether the first connector and second connector are appropriately connected (see Cauwels paragraph 3 regarding a sound produced when a charger is connected with a mobile device- in combination with Trundle, the battery camera may produce a sound when connected with a charger).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Trundle, Kuo, Alexander, Okazaki, Inage, and Mars to include the teaching of Cauwels by incorporating the indicator sound into the gateway and battery camera charging arrangement of process of the combination. While Cauwels is directed to a case with a charging system, its teachings are analogous to the charging system of the combination.
One would be motivated to combine these teachings in order to provide teachings related to charging systems (see Cauwels paragraph 3).
Regarding claim 16, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches in the charging mode, images acquired by the battery camera are continuously  transmitted from the battery camera to the gateway through the first connector and the second connector (see Kuo paragraph 27 regarding process of image capture ; and
in the normal mode, the images acquired by the battery camera are discontinuously transmitted from the battery camera to the gateway through a first network communication device of the battery camera and a second network communication device of the gateway (see Trundle paragraph 20 regarding wireless communication protocol i/o port to gateway and paragraph 21 and 22 regarding sleep mode operation, motion detection to trigger image capture, and decision to transmit image to gateway).
One would be motivated to combine these teachings in order to provide a method and system for remote monitoring and surveillance (see Kuo paragraph 3).
Regarding claim 17, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches wherein, in the charging mode, the panning module rotates at a predetermined speed (see Mars paragraph 2 regarding panning at a fixed speed- in combination, this may occur during the charging mode of Alexander).
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).
Regarding claim 18, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
wherein, 
in the charging mode, the panning module rotates in accordance with at least one of a first event detection signal received from the battery camera, a second event detection signal received from an internal network device different from the battery camera, and a user input received from a user terminal (see Mars paragraph 2 regarding operator selectable automatic pan modes- in combination, this may occur during the charging mode of Alexander).
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).
Regarding claim 19, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches wherein the gateway receives the first event detection signal from the battery camera through the second connector, receives the second event detection signal from the internal network device through a network communication device , and receives the user input from the user terminal through the network communication device (see Trundle paragraph 36 and 39 regarding other event detection sensors in the network that may trigger capture of images- in combination, this may occur through the second connector of Kuo with the user input of Mars).
Regarding claim 20, the combination of Trundle, Kuo, Alexander, Okazaki, Inage, Cauwels, and Mars teaches all aforementioned limitations of claim 15, and is analyzed as previously discussed.
wherein, in response to the first connector and the second connector being connected to each other, the battery camera rotates in accordance with rotation of the panning module (see Mars paragraph 2 regarding arc panning of camera, which renders obvious that a panning module is performing the panning- in combination, this may occur in response to the detection of connection of Inage as part of the charging mode process of Alexander).
One would be motivated to combine these teachings in order to obtain a better view of a particular zone of observation (see Mars paragraph 2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483